Citation Nr: 1241592	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-05 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from June 1976 to September 1976 and from August 1977 to May 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This case was previously before the Board in December 2011.

While the claims file appears to indicate that the Veteran did not receive the September 2012 supplemental statement of the case, or Board correspondence dated in October 2012, available records reveal no other address than that used to mail the aforementioned documents.  The Board notes that the Veteran's obligations include keeping VA apprised of his current address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


FINDING OF FACT

There has been no demonstration by competent clinical, or credible lay evidence that a low back disability was present in service, that low back arthritis was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between a current low back disability and the Veteran's active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a  low back disability are not met..  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in May 2008 and December 2011 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the May 2008 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records, including clinical records from his October 1989 service hospitalization, are associated with the claims file, as are VA records.  In August 2012 a VA medical opinion that addressed the medical matters presented by the issue on appeal was obtained.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2012 VA physician reviewed findings from a January 2012 physical examination of the Veteran that had elicited information concerning the Veteran's military service.  The August 2012 opinion was based on a consideration of the pertinent evidence of record, and the August 2012 VA examiner provided a supporting rationale for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its December 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Low back disability

The Veteran asserts that he has low back disability as a result of incidents that occurred during service.  In a May 2008 statement the Veteran indicated that during service he had been held upside down from a ship, had fallen down stairs and ladders, slipped on ice, and twisted his back upon opening a door.  In an April 2009 statement the Veteran stated that he had never had surgery to remove his appendix and had no issues with his appendix that he was aware of.  The Veteran also indicated that he had performed various tasks that involved lifting during his military service.

An October 1989 service treatment record indicates that the Veteran had complained of right lower quadrant pain for 36 hours with a "likely" diagnosis of appendicitis "although the location of the most tender area is slightly above what I would normally think it should be."  A notation on the medical history portion of the Veteran's August 1993 service examination indicated that the Veteran had had probable muscle strain in October 1990.  A January 1997 service treatment record noted that the Veteran had indicated that he had been put on light duty due to back and knee problems.  The Veteran's January 1997 service retirement examination report indicates that the Veteran's spine was clinically evaluated as normal; the Veteran specifically denied that he had recurrent back pain on the corresponding Medical History Report.

A May 2002 private medical record indicates that the Veteran sought treatment for his low back following his noticing a sharp pain in his low back when entering into his van.  The assessment was low back strain with radiculitis.

At a January 2012 VA examination the Veteran stated that he had hurt his back due to being hung over the side of a ship, slipping on ice, and an episode of muscle strain, originally thought to have arisen from an appendicitis.  The Veteran also indicated that he had hurt his back shortly following service.  The diagnosis was mild osteoarthritis in the lumbar spine.

In August 2012,  a VA physician reviewed the Veteran's claims file, including the findings from the Veteran's January 2012 VA spine examination.  The examiner indicated, in pertinent part, as follows:

There is no indication of a chronic low back condition during military service.  There are numerous times when [the Veteran] denied any chronic back problems, including his discharge physical.  A nutrition note from January 1997 makes reference to lack of exercise due to "back and right knee problems."  This note was written at the same time [the Veteran] was actively under treatment for a cervical spine disc.

[The Veteran] had a cervical spine problem in late 1996 into early 1997, with a disc herniation in the cervical spine, but that would not be responsible for a lower back condition.  Post-military, [the Veteran] was noted to have DDD of the lumbosacral spine in 2002, when he was treated for a low back strain.

The current finding of mild degenerative disc disease of the LS spine is attributed to aging, and would not be caused by or aggravated by a prior history of cervical spine disc problem, or by any other events during military service.

While the Veteran did apparently make a complaint of low back pain during service, a low back disability was not noted during active service, and low back arthritis was not demonstrated within the first year of discharge from service.  Significantly, the August 2012 VA examiner specifically concluded that the Veteran's low back disability was not related to his military service.  As for the probative value of the August 2012 VA physician's opinion, the Board observes that the August 2012 VA physician's opinion made specific reference to the Veteran's service and post-service medical records.  A rationale for the opinion was given, and the opinion is uncontradicted.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing low back problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while the Veteran is competent to state that he performed many lifting activities during service, the Veteran is not competent to say that any low back symptoms he may have experienced in service were of a chronic nature to which arthritis may be attributed.  A lay person, such as the Veteran, is not medically qualified to establish a matter that requires medical knowledge, such as establishing the etiology of his low back arthritis.  Jandreau, 492 F. 3d at 1372; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Further, the Veteran's assertions as to continuity of symptomatology of low back problems are not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran specifically denied that he had recurrent back pain on the medical history portion of his January 1997 service retirement examination.

The Board notes that the Veteran has not asserted that the claimed low back disability is related to a service-connected disability.  The evidence of record includes the competent and probative August 2012 VA opinion which concludes that the claimed low back disability is not caused by or aggravated by the service-connected cervical spine disability.  As indicated above, the Veteran is not competent to render a medical opinion regarding the etiology of the claimed back condition.  See Jandreau, 38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As such, service-connection on a secondary basis is not warranted.

The Board finds that the criteria for service connection for low back disability have not been met, and the claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the low back claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for low back disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


